DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-24, 26-27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3805801 A (hereinafter BERGER).
Regarding claim 16, BERGER discloses a tobacco smoke filter means having improved efficiencies and/or reduced costs with a crimped portion (abstract).  BERGER discloses an aerosol-generating article (Fig. 1, filtered cigarette 20), comprising: an aerosol-generating substrate (Fig. 1, tobacco portion 22); and a mouthpiece (Fig. 1, filter portion 24) disposed downstream of the aerosol-generating substrate, wherein a peripheral region of the mouthpiece comprises one or more closed pockets of air (Figs. 1 and 2, elongated channels 44).  BERGER discloses that the elongated channels are on the outer surface of the offset portions 42 to direct smoke flow within the offset portions (Col. 3, lines 56-68 and continuing 

    PNG
    media_image1.png
    250
    529
    media_image1.png
    Greyscale
 
Regarding claim 17, BERGER discloses the aerosol-generating article according to claim 16 as discussed above.  BERGER further discloses wherein the mouthpiece further comprises a mouthpiece segment (See annotated Fig. 2 above), and wherein the one or more closed pockets of air are disposed in the peripheral region of the mouthpiece segment.
Regarding claims 18 and 19, BERGER discloses the aerosol-generating article according to claim 17 as discussed above.  BERGER further discloses wherein the mouthpiece segment is disposed at a mouth end of the mouthpiece and wherein the mouthpiece segment is substantially cylindrical.  As illustrated in Fig. 1, the mouthpiece segment defined as the combination of inner-member 36 and sealed area 38 is at the mouth end of the article.  Further as seen in Fig. 1, the entire article, including the mouthpiece segment is substantially cylindrical.
Regarding claim 20, BERGER discloses the aerosol-generating article according to claim 17 as discussed above.  BERGER further discloses wherein the mouthpiece segment comprises a first component (inner-member 36) forming an inner region (Fig. 2, second cavity means 54) of the mouthpiece segment, and a second component (sealed area 38) forming the peripheral region of the mouthpiece segment.
Regarding claims 21 and 22, BERGER discloses the aerosol-generating article according to claim 20 as discussed above.  BERGER further discloses wherein the first component is gas permeable (Col. 1, lines 27-62) and wherein the first component comprises fibrous filtration material (Col. 3, lines 30-35).
Regarding claim 23, BERGER discloses the aerosol-generating article according to claim 17 as discussed above.  BERGER further discloses wherein the mouthpiece further comprises a wrapper (Fig. 2, outer-member 34) circumscribing the mouthpiece segment, and wherein the one or more closed pockets of air are provided in a form of longitudinally extending channels, each channel of the longitudinally extending channels being defined between a corresponding longitudinally extending groove in an outer surface of the mouthpiece segment and an inner surface of an overlying portion of the circumscribing wrapper.  Fig. 1 illustrates multiple elongated channels that extend in a longitudinal direction.  The channels are grooves formed in sealed area 38 that meet the outer-member 34 to seal.
Regarding claim 24, BERGER discloses the aerosol-generating article according to claim 23 as discussed above.  BERGER further discloses wherein the corresponding longitudinally extending groove is provided with first and second spaced apart blocking members closing the channels at respective upstream and downstream ends thereof. See annotated Fig. 2 below.

    PNG
    media_image2.png
    249
    529
    media_image2.png
    Greyscale

Regarding claim 26, BERGER discloses the aerosol-generating article according to claim 23 as discussed above.  BERGER further discloses wherein at least some of the longitudinally extending grooves extend only along part of a length of the mouthpiece segment.  As can be seen in annotated Fig. 2 above, the longitudinal grooves extend only along a part of the entire mouthpiece segment.  
Regarding claim 27, BERGER discloses the aerosol-generating article according to claim 17 as discussed above.  BERGER further discloses wherein the mouthpiece further comprises a wrapper (Fig. 2, outer-member 34) circumscribing the mouthpiece segment, wherein an outer surface of the mouthpiece segment comprises one or more recessed cavities underlying the circumscribing wrapper, and wherein each of the one or more closed pockets of air is defined between one of the recessed cavities and an inner surface of an overlying portion of the circumscribing wrapper.  
Regarding claim 31, BERGER discloses the aerosol-generating article according to claim 16 as discussed above.  BERGER further discloses wherein the aerosol-generating article has a length of 45 mm or less (Col. 3, lines 56-58).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over BERGER.
Regarding claim 25, BERGER discloses the aerosol-generating article according to claim 24 as discussed above.  BERGER further discloses wherein the corresponding longitudinally extending groove includes a first longitudinally extending groove and a second longitudinally extending groove, wherein each of the first longitudinally extending groove and the second longitudinally extending groove is provided with the first and the second spaced apart blocking members, and wherein the first and the second spaced apart blocking members of the first longitudinally extending groove are disposed at different longitudinal locations than that of the first and the second spaced apart blocking members of the second longitudinally extending groove.
BERGER discloses that the elongated channels are placed to ensure smoke enters the offset portion 42.  This smoke is directed into the offset portions to permit maximum utilization of the filtering material.  BERGER discloses that the components of the filter have crimped portions that seal to force smoke passage into the first cavity before exiting the mouthpiece (Col. 4, lines 10-35).  BERGER teaches other portions which have solid plugs or discs along the body of the article to force smoke into cavities to be filtered or modified (Col. 4, lines 37-56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BERGER to provide wherein the corresponding longitudinally extending groove includes a first longitudinally extending groove and a second longitudinally extending groove, wherein each of the first longitudinally extending groove and the second longitudinally extending groove is provided with the first and the second spaced apart blocking members, and wherein the first and the second spaced apart blocking members of the first longitudinally extending groove are disposed at different longitudinal locations than that of the first and the second spaced apart blocking members of the second longitudinally extending groove.  BERGER teaches that the addition of sealing plugs and discs can be added throughout the article.  The addition of these barriers is done to alter the direction of the smoke flow which therefore alters the filtration efficiency.  A person of ordinary 
Regarding claim 30, BERGER discloses the aerosol-generating article according to claim 16 as discussed above.  BERGER may not explicitly disclose wherein a combined volume of the one or more closed pockets of air is at least 20 mm3.
BERGER discloses that the length of the filter may be from 5 to 25 mm.  The elongated channel is on an outer edge.  Figs. 1-2 show the channels in the outer edge.  Given the range of the filter length, the volume of the elongated channel calculated as a rectangle of (length)(width)(height) is expected to be within the disclosed range.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of BERGER to have a combined volume of the one or more closed pockets of air is at least 20 mm3 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of BERGER would not operate differently with the claimed values and the article would function appropriately with the claimed values.  A person of ordinary skill in the art would immediately recognize, given the drawings of BERGER and the disclosed length of the filter segment, that the combined volume of the closed air pockets is at least 20 mm3.  

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over BERGER in view of US 5178166 A (hereinafter NEWSOME).

Regarding claims 28 and 29, BERGER discloses the aerosol-generating article according to claims 23 and 27 as discussed above.  BERGER may not explicitly disclose wherein the wrapper circumscribing the mouthpiece segment has a porosity of less than 1,000 Coresta units.
NEWSOME teaches a filter cigarette with flutes wrapped with a porous wrapper (Abstract).  NEWSOME teaches that the porosity of the cigarette paper is about 130 ± 10 Coresta units (Col. 6 lines 6-14).  NEWSOME teaches that this range minimizes the amount of smoke blow back.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BERGER to provide wherein the wrapper circumscribing the mouthpiece segment has a porosity of less than 1,000 Coresta units.  A person of ordinary skill in the art would obviously choose cigarette paper with a porosity of less than 1,000 Coresta units.  Doing so would minimize smoke blow back.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 8997754 B2 to TUCKER.  TUCKER discloses an electronic cigarette (abstract) with a multi-port mouth end that disperses and changes the direction of the aerosol to reduce the hot sensation experienced on the user’s lips (Col. 9, lines 43-56).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747